                       Case 3:21-cv-00526-YY                   Document 7            Filed 05/27/21            Page 1 of 3

AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                              District
                                                       __________      of Oregon
                                                                  District of __________

                      M.L., a pseudonym                                      )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 3:21-cv-00526-YY
              CASTRO & CANTU, LLC. et.al.                                    )
                            Defendant                                        )

                                              WAIVER OF THE SERVICE OF SUMMONS

To: Quinn E. Kuranz
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from May 20, 2021                         , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date:     05/25/2021
                                                                                            Signature of the attorney or unrepresented party

                   Intermountain Claims, Inc.                                                               Aaron J. Bass
        Printed name of party waiving service of summons                                                      Printed name
                                                                                                  Sather Byerly & Holloway LLP
                                                                                                       1200 SW Main St.
                                                                                                      Portland, OR 97205
                                                                                                                 Address

                                                                                                       abass@sbhlegal.com
                                                                                                             E-mail address

                                                                                                           (503) 412-3119
                                                                                                           Telephone number

                                            Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.


           Print                          Save As...                                                                                   Reset
                      Case
                      Case3:21-cv-00526-YY
                           3:21-cv-00526-YY Document
                                            Document57 Filed
                                                       Filed04/16/21
                                                             05/27/21 Page
                                                                      Page72of
                                                                            of10
                                                                               3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the

                                                     __________  District
                                                            District      of __________
                                                                     of Oregon

                     M.L., a pseudonym                                )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 3:21-cv-00526-YY
                                                                      )
   CASTRO & CANTU, LLC., John Cantu, Beatriz
                                                                      )
   Cantu, Intermountain Claims, Inc., and Joe Lee
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) INTERMOUNTAIN CLAIMS, INC. c/o Craig Emerson Stone, 9600 SW Nimbus Ave.
                                           STE 250, Beaverton, OR 97008




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Quinn E. Kuranz
                                           The Office of Q. E. Kuranz, AAL, LLC
                                           65 SW Yamhill St. Suite 300
                                           Portland, OR 97204
                                           p: (503) 914-2930 / f: (503) 200-1289


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                   CLERK OF COURT


Date: 04/16/2021                                                               By: s/K. Garcia, Deputy Clerk
                                                                                          Signature of Clerk or Deputy Clerk
                       Case
                       Case3:21-cv-00526-YY
                            3:21-cv-00526-YY Document
                                             Document57 Filed
                                                        Filed04/16/21
                                                              05/27/21 Page
                                                                       Page83of
                                                                             of10
                                                                                3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:21-cv-00526-YY

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
